t c memo united_states tax_court richard e snyder and marion b snyder petitioners v commissioner of internal revenue respondent richard e snyder and marion snyder petitioners v commissioner of internal revenue respondent docket nos 8740-13l 7701-14l filed date richard e snyder pro_se harry j negro and bradley c plovan for respondent memorandum opinion goeke judge these cases arise from respondent’s efforts to collect petitioners’ income_tax liabilities for and by levy the liabilities are the end result of lengthy litigation in bankruptcy court that preceded the collection effort before us is respondent’s motion for summary_judgment in each of these consolidated cases for the reasons herein we will grant respondent’s motion seven issues raised in the petitions as amended are to be decided in these cases as follows whether the periods of limitations for assessment for the years and expired before the issuance of the notice_of_deficiency whether petitioner marion b snyder is entitled to relief from joint_and_several_liability for the years and whether respondent’s assessments on date for the years and were valid whether overpayments determined by the bankruptcy court for prior years have been properly applied under sec_6330 for the years and whether petitioners are entitled to an overpayment credit to offset the liabilities for the years subject_to collection whether a notice_and_demand for payment was issued and whether petitioners may challenge the underlying liabilities unless otherwise indicated all section references are to the internal_revenue_code in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure background petitioners were residents of maryland at the time the petitions were filed on date respondent mailed petitioners a notice_of_deficiency for the years and on date petitioners filed a petition with the tax_court in response to the notice_of_deficiency which was assigned docket no the case was scheduled for trial during the trial session beginning on date at washington d c however petitioners filed a voluntary chapter petition on that day in the u s bankruptcy court for the district of maryland at case no as a result the tax_court proceedings were stayed see u s c sec_362 in their bankruptcy case petitioners initiated an adversary proceeding asking the bankruptcy court to determine their income_tax liabilities for and on date the bankruptcy court issued an order concerning among other things petitioners’ income_tax liabilities for and petitioners appealed the bankruptcy court’s order to the u s district_court for the district of maryland in date the district_court remanded the case to the bankruptcy court for further consideration see 337_br_542 d md on date the bankruptcy court entered an order on remand determining in part that petitioners were liable for income_tax of dollar_figure and an addition_to_tax pursuant to sec_6653 of dollar_figure for the year petitioners were liable for income_tax of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure for the year the notice_of_deficiency for the years and was timely and proper on date petitioners appealed the bankruptcy court’s order to the u s district_court for the district of maryland civil case no 07-cv-00255 on date the district_court affirmed the bankruptcy court’s order petitioners appealed the district court’s decision to the u s court_of_appeals for the fourth circuit which affirmed the judgment of the district_court on date 241_fedappx_984 4th cir because petitioners’ tax_liabilities for and were determined in the bankruptcy court the tax_court was required by res_judicata to enter a decision consistent with the bankruptcy court’s findings on date the tax_court issued an order and decision with respect to the case at docket no deciding that petitioners had a deficiency in income_tax of dollar_figure and are liable for an addition_to_tax pursuant to sec_6653 of dollar_figure for the year and petitioners had a deficiency in income_tax of dollar_figure and are liable for a penalty pursuant to sec_6662 of dollar_figure for the year the present cases are before us after petitioners timely sought review of notices of determination discussion a party may move for summary_judgment if there is no genuine issue of material fact and a decision may be rendered as a matter of law moore v commissioner tcmemo_2007_156 slip op pincite the burden of demonstrating that there is no genuine dispute of material fact is on the moving party and facts are viewed in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir when a motion for summary_judgment is made and is properly supported by affidavits the nonmoving party may not rely upon mere allegations or denials but must by affidavit or otherwise set forth specific facts showing that there is a genuine dispute for trial rule d petitioners raised four issues in their petitions and three additional issues at the hearing on petitioners’ motion for summary_judgment held in washington d c on date petitioners’ motion for summary_judgment was denied and respondent subsequently filed the motion now before us respondent contends he is entitled to summary_judgment on each of these issue for the reasons discussed below we agree timeliness of the notice_of_deficiency as res_judicata the doctrine_of res_judicata dictates that when a final judgment is entered by a court of competent jurisdiction on the merits of a cause of action the parties and their privies are bound by that decision as to all matters that were or could have been litigated and decided in the proceeding 333_us_591 federal income taxes are determined annually with each year a separate cause of action therefore res_judicata bars subsequent proceedings involving the same tax_year id pincite if a taxpayer files a bankruptcy petition after the tax_court acquires jurisdiction over a case the tax_court proceeding is stayed u s c sec_362 generally the bankruptcy court has jurisdiction to determine the amount or legality of any_tax penalty relating to a tax or addition_to_tax id sec_505 974_f2d_514 4th cir 110_tc_35 after the bankruptcy court has determined the tax_liability the tax_court still retains jurisdiction over the case however the tax_court is bound by the doctrine_of res_judicata to enter a decision consistent with the bankruptcy court’s findings freytag v commissioner t c pincite on date petitioners filed a petition with the tax_court at docket no seeking redetermination of the determinations in the notice_of_deficiency for the years and after filing their petition in the tax_court petitioners filed a voluntary chapter petition in the u s bankruptcy court for the district of maryland in the course of their bankruptcy proceeding petitioners filed an adversary complaint requesting the bankruptcy court to redetermine their tax_liabilities for and as part of petitioners’ adversary proceeding on date the bankruptcy court issued an order on remand determining among other things petitioners’ income_tax liabilities for and and that the notice_of_deficiency for the years and was timely and proper there is no question that petitioners and respondent were the parties to the prior litigation before the bankruptcy court regarding petitioners’ income_tax liabilities for the years and it is also clear that the bankruptcy court in paragraph d of its order on remand dated date the bankruptcy court determined that the notice_of_deficiency was timely and proper entered a valid final judgment on the merits thus the timeliness of the notice_of_deficiency for the years and became res_judicata pursuant to petitioners’ prior bankruptcy proceeding in addition the tax_court has already applied the doctrine_of res_judicata for petitioners’ and tax years the proceedings in the case at docket no were stayed because petitioners filed a bankruptcy court petition since petitioners’ tax_liabilities for and as well as the validity of the notice_of_deficiency were determined by the bankruptcy court the tax_court was bound by the doctrine_of res_judicata to enter a decision consistent with that of the bankruptcy court see id accordingly on date the tax_court entered an order and decision in the case at docket no determining that petitioners’ deficiencies and penalties for the years and were in the amounts set forth in the bankruptcy court’s order dated date accordingly petitioners are precluded by the doctrine_of res_judicata from challenging the timeliness and validity of the notice_of_deficiency for the years and in these cases innocent spouse relief the issue of whether the doctrine_of res_judicata precludes petitioner marion snyder from relief from joint_and_several_liability for the years and has already been decided by the tax_court on date petitioners filed a petition with the tax_court at docket no seeking among other things relief from joint_and_several_liability for marion snyder for the years and respondent filed a motion for partial summary_judgment pursuant to rule pertaining to marion snyder’s claim for relief from joint_and_several_liability the tax_court issued an opinion determining that marion snyder was barred by the doctrine_of res_judicata from raising a claim for relief from joint_and_several_liability in the tax_court for the years and because she had raised the claim in her earlier bankruptcy proceeding snyder v commissioner tcmemo_2001_6 accordingly petitioner marion snyder cannot claim relief from joint_and_several_liability for the years and in these proceedings respondent’s assessments for and on date the tax_court entered an order and decision in the case at docket no for petitioners’ deficiencies and penalties for the years and respondent assessed the deficiencies and penalties for the years and on date days later petitioners assert that the assessments for and were invalid because they were made before the 90-day prohibition period under sec_6213 expired petitioners are mistaken petitioners’ deficiencies and penalties for the years and were properly assessed under sec_6871 if the secretary determines that there is a deficiency he is authorized to send a notice of such deficiency to the taxpayer by certified or registered mail sec_6212 the taxpayer ha sec_90 days or days if the notice is addressed to a person outside the united_states to petition the tax_court for redetermination of the deficiency sec_6213 under sec_6213 if a petition has been filed with the tax_court no assessment of a deficiency can be made until the decision of the tax_court has become final the decision of the tax_court does not become final until after the expiration of the 90-day appeal period sec_7481 sec_7483 however not all assessments are made pursuant to sec_6213 an assessment made pursuant to sec_6871 may be made before the expiration of the 90-day appeal period sec_6871 provides in part that any deficiency with respect to income_tax together with all interest additional_amounts and additions to tax provided by law determined by the secretary may be assessed immediately despite the restrictions imposed by sec_6213 on assessments if liability for the tax has become res_judicata pursuant to a determination in a bankruptcy case under title of the united_states_code see 110_tc_35 thus when a tax_liability is determined by the bankruptcy court the restrictions imposed on assessment by sec_6213 do not apply including the restriction that the commissioner wait until the 90-day appeal period expires before making an assessment sec_6871 petitioners’ deficiencies and penalties for the years and became res_judicata pursuant to the determination in their adversary proceeding accordingly on date the tax_court entered a decision consistent with the bankruptcy court’s findings for the years and since petitioners’ income_tax liabilities for the years and were res_judicata pursuant to their bankruptcy court_proceeding the assessment restrictions under sec_6213 did not apply consequently respondent did not need to wait for the 90-day appeal period to expire and was authorized to immediately assess the deficiencies and penalties for the years and under sec_6871 on date respondent made his assessment as authorized the pendency of an appeal does not suspend operation of a final judgment for the purposes of res_judicata except when the appeal review constitutes a de novo trial 312_us_183 129_f3d_356 n 6th cir the fact that smith has an appeal of that judgment pending does not deprive the judgment of res_judicata effect 45_f3d_155 7th cir 905_f2d_610 2d cir 857_f2d_1366 9th cir 510_f2d_272 5th cir e i du pont de n297_f_580 4th cir on date the district_court affirmed the bankruptcy court’s order denying petitioners’ motion to reconsider the bankruptcy court’s order on remand dated date petitioners appealed the district court's determination to the court_of_appeals for the fourth circuit which affirmed the district court’s determination on date the district_court and court_of_appeals reviews of the bankruptcy court’s order on remand were not de novo consequently the pendency of petitioners’ appeal to the district_court and later to the court_of_appeals did not suspend operation of a final judgment for the purposes of res_judicata huron holding corp u s pincite smith f 3d pincite n petitioners’ tax_liabilities for the years and became res_judicata with the bankruptcy court’s order on remand dated date the tax_court was bound by the doctrine_of res_judicata to enter a decision that was consistent with petitioners’ bankruptcy court determination freytag v commissioner t c pincite on date the tax_court entered an order and decision pursuant to the doctrine_of res_judicata finding that petitioners’ deficiencies and penalties for the years and were as determined by the bankruptcy court even though an appeal in the fourth circuit may have been pending the bankruptcy court determination was certainly res_judicata on the date the tax_court entered its decision petitioners’ pending appeal in the fourth circuit did not affect the finality of the bankruptcy court’s determinations for the purposes of res_judicata accordingly respondent’s date assessments of petitioners’ deficiencies and penalties for the years and as determined by the tax_court were valid pursuant to sec_6871 in certain filings with the court petitioners have suggested that the assessments for the years and are invalid because the internal_revenue_service irs did not follow certain procedures in the internal_revenue_manual eg for quick assessments petitioners’ contention is misplaced the internal_revenue_manual binds neither the irs nor this court the internal_revenue_manual does not have the force of law is not binding on the irs and confers no rights on taxpayers matthews v commissioner tcmemo_2008_126 slip op pincite it is well settled that the provisions of the manual are directory rather than mandatory are not codified regulations and clearly do not have the force and effect of law 947_f2d_983 n d c cir aff’g tcmemo_1989_575 petitioners’ reliance on the internal_revenue_manual is misplaced and is not relevant to this court’s determination petitioners’ tax_liabilities were legally assessed pursuant to sec_6871 application of overpayments in a case brought under sec_6330 a court-determined overpayment or credit from a year not subject_to the collection action may be an available credit that can be taken into account under sec_6330 a to determine whether the liability at issue remains unpaid and whether the irs can proceed with collection 138_tc_348 see precision prosthetic v commissioner tcmemo_2013_110 at a court-determined overpayment or credit is available if it has not been refunded or applied to any other liability weber v commissioner t c pincite the bankruptcy court determined that petitioners had an overpayment of dollar_figure for the year at the time petitioners filed the petitions in these cases petitioners’ transcripts did not reflect the dollar_figure overpayment for the year respondent has since applied the dollar_figure overpayment for the year for petitioners’ tax_year the dollar_figure overpayment was applied for the tax_year in two amounts as follows dollar_figure dollar_figure dollar_figure the dollar_figure overpayment for was applied for the tax_year as of date the due_date for the tax see sec_6072 sec_6151 sec_1_6151-1 income_tax regs because the payments were applied as of their due_date respondent concedes no interest accrues on petitioners’ income_tax_liability to the extent of the payment in addition petitioners’ transcript for the year reflected total payments and credits of dollar_figure instead of the dollar_figure determined by the bankruptcy court a difference of dollar_figure to comply with the bankruptcy court’s determination respondent abated dollar_figure of income_tax for the year this abatement of tax relates back to the date the tax was assessed consequently respondent concedes no interest will accrue because of the difference between the credits determined by the bankruptcy court and those reflected in the transcript the bankruptcy court’s findings in its order dated date for the years through have been fully accommodated including applying the overpayment of dollar_figure for the tax_year after these adjustments petitioners still have a balance due for the tax_year exceeding dollar_figure as of date also there is no further overpayment or credit that is available to reduce or offset petitioners’ tax_liability petitioners have not paid their tax_liability for the year and have a balance due exceeding dollar_figure for that year as of date the overpayments and credits determined by the bankruptcy court have been fully applied to petitioners’ accounts and there still remains a balance due for each of the years and interest as discussed in sec_4 the dollar_figure overpayment for was applied for the tax_year as of the due_date for paying the tax accordingly no interest accrues on petitioners’ income_tax_liability to the extent of the payment in addition the dollar_figure abatement of income_tax for the year relates back to the assessment_date causing any related interest to be abated notice_and_demand for payment in one of their interrogatories to respondent in the case at docket no 8740-13l petitioners inquired when the notice for the assessment made by respondent on date was sent to what address it was sent and whether it included a form_3552 notice of tax due on federal tax_return respondent’s certified transcripts for petitioners’ taxable years and show that statutory notices of balance due assessment notices were sent to petitioners on july and date the certified transcripts are afforded a presumption of correctness 119_tc_252 battle v commissioner tcmemo_2009_171 the underlying income_tax_liability for at the motion hearing on date petitioners challenged the income_tax_liability determined by the bankruptcy court and the tax_court for petitioners base their challenge primarily on the statements of the attorney for the united_states during a date hearing in petitioners’ adversary proceeding the transcript of that hearing shows that during the proceeding the attorney for the united_states stated that item is resolved by allowing petitioners a dollar_figure ordinary_loss as claimed on the basis of this statement petitioners contend that their taxable_income for should be reduced by dollar_figure and that the deficiency and liability for that year should be recomputed contrary to petitioners’ interpretation of the transcript the attorney for the united_states did not say that taxable_income should be adjusted the parties appear to have agreed that there was a dollar_figure loss claimed by petitioners on their return that would be accepted as reported thus there would be no petitioners make similar claims based on the bankruptcy court transcript for lesser amounts adjustment relating to that item when computing petitioners’ income_tax_liability if the loss was already claimed on petitioners’ return taxable_income should not be reduced by dollar_figure as petitioners suggest further the agreed loss would have been incorporated into the bankruptcy court’s determination of petitioners’ income_tax_liability importantly the transcript of the bankruptcy court hearing does not show that the bankruptcy court determined a definitive and independently identifiable credit for the year that remains unapplied it lends no support to petitioners’ apparent contention that respondent failed to apply a credit or payment against their tax_liability even if it could be shown that the tax computations underlying the bankruptcy court’s determinations did not include the loss in question petitioners are nevertheless precluded from recomputing their deficiency and penalty for the year for two independent reasons petitioners are barred under the doctrine_of res_judicata from challenging their underlying income_tax_liability for the year petitioners are also precluded from challenging the existence and amount of their underlying liability for the year under sec_6330 because they received a notice_of_deficiency a petitioners’ liability as res_judicata on date the bankruptcy court determined that petitioners had a deficiency of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure for the year petitioners and respondent were parties to the prior litigation before the bankruptcy court regarding petitioners’ income_tax_liability for the year the bankruptcy court entered a valid final judgment on the merits determining that liability petitioners’ income_tax_liability for the year became res_judicata pursuant to petitioners’ prior bankruptcy proceeding commissioner v sunnen u s pincite consequently on date the tax_court entered an order and decision consistent with bankruptcy court’s determinations finding that petitioners had a deficiency of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure for the year just as in the court’s determination of date the doctrine_of res_judicata precludes petitioners from challenging their income_tax_liability for the year b petitioners’ notice_of_deficiency a taxpayer may challenge the existence or amount of the underlying tax_liability in a collection_due_process_hearing under sec_6320 and or if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 b 114_tc_604 114_tc_176 in the current cases petitioners received a valid notice_of_deficiency for the years and they also disputed their income_tax liabilities for those years in the bankruptcy court since petitioners received a notice_of_deficiency for the year they are precluded from challenging their income_tax_liability for the year in their collection_due_process proceeding at docket no 8740-13l see sec_6330 sego v commissioner t c pincite conclusion the court finds there is no genuine dispute of material fact respondent’s motion for summary_judgment will be granted and respondent’s collection action will be sustained for the revised amounts set forth herein accordingly appropriate orders will be issued and appropriate decisions will be entered
